Citation Nr: 0737769	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for anxiety disorder, 
to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran's service medical records were previously 
associated with the claims file, but were lost prior to the 
veteran's August 2001 claim, and all efforts to obtain copies 
were futile.

2.  The veteran has been treated for headaches, as a residual 
of the claimed April 1989 head injury, since November 2001.

3.  The evidence of record does not relate the veteran's 
residuals of a head injury, claimed as headaches, to his 
military service.

4.  The veteran has a current diagnosis of generalized 
anxiety disorder.

5.  The evidence of record does not relate the veteran's 
anxiety disorder to his military service, or to a service-
connected disorder.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Anxiety disorder was not incurred in, or aggravated by, 
active military service, and are not proximately due to, or 
the result of, a service-connected disorder.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in 
November 2001 (with respect to the head injury residuals) and 
February 2003 with respect to anxiety disorder) satisfied the 
duty to notify provisions; additional letters were sent in 
July 2004, January 2006, and June 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records were originally 
obtained and associated with the claims file prior to the 
time the issues on appeal were raised.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  However, the veteran's claims file was 
lost at some point prior to, and subsequently rebuilt in, 
1997.  Under such circumstances, VA has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The claims file 
indicates that the RO conducted a substantially proper search 
for the original claims file in October 1997, and properly 
rebuilt the claims file.  The RO determined in May 2003, from 
the internal VA database, the existence and status of the 
disorders for which the veteran is currently in receipt of 
disability benefits.  In February 2004, the RO procured the 
veteran's service personnel records and partial medical 
records in microfiche form and associated them with the 
claims file.  Further, VA medical treatment records and most 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  To that end, the RO 
sought records from a private facility in California for 
April 1989, the date of the claimed head injury.  However, a 
response was received in September 2006 reporting that these 
records were no longer available.  

Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required to resolve the factual and legal questions inherent 
in the appeal.  See 38 C.F.R. § 3.159(c) (4).  The record 
does not indicate that there is any additional evidence, 
relevant to the issues decided herein, available but not part 
of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Residuals of a Head Injury

The veteran asserts that in April 1989, he sustained a head 
injury requiring emergency room treatment at a private 
medical facility in California.  The veteran reported that 
during the incident he was knocked unconscious, and as a 
result of the trauma of the incident he has no recollection 
of the actual circumstances of the injury.  He also stated 
that the stitched he received to close his head wound were 
eventually removed at his duty location a short period after 
the incident in question.

As noted above, the service medical records are unavailable, 
and all efforts to obtain them have been futile.  However, a 
single page of documentation from the aforementioned private 
facility notes that the veteran was admitted, treated, and 
released from the emergency room in a single day in April 
1989.  However, this medical record does not specify how the 
veteran was treated or give any details as to the injury the 
veteran claims to have sustained.  Additionally, the veteran 
has submitted several photographs of himself and of his 
claimed head wound; however, these photographs are undated 
and bear no identifying markers of when they might have been 
taken.  Ultimately, the Board concludes that the record does 
not contain any objective medical evidence of the 
circumstances of the injury.

The veteran's representatives have claimed that the veteran's 
April 1989 head injury has resulted in residuals, claimed as 
headaches.  In October 2001, the veteran reported what he 
knew about the circumstances of the claimed head injury, but 
stated that he did not experience residual affects 
afterwards.  A January 1994 VA multiresonant imaging test of 
the brain showed a normal result, with no evidence of 
cerebral infarction, hemorrhage, tumor, or abnormal 
ventricles or sulci.  An October 1998 VA neurological 
examination showed a normal neurological examination, with 
mental status examination showing the veteran to be alert and 
oriented to time, place, and person, with no impairment of 
speech, memory, or thinking.  

However, VA outpatient treatment records beginning in 
November 2001, and continuing through September 2006, show 
that the veteran was been treated for headaches.  
Specifically, a November 2001 VA outpatient treatment record 
noted that the veteran reported headaches and difficulty 
sleeping; a February 2002 VA outpatient treatment record 
noted that the veteran called the VAMC, reporting he had a 
headache for 3 days which was not responsive to 
nonprescription medications, but refused to come to the 
emergency room to be treated; and a September 2006 VA 
outpatient treatment record revealed that the veteran 
reported a tension headache which he rated 7 of 10 on a 1-10 
pain scale.

However, the evidence of record does not show that the 
veteran's residuals of a head injury, claimed as headaches, 
are related to his military service.  Again, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson, 12 Vet. App. at 253.  Even if the Board 
were to assume that the claimed head injury occurred, 
especially in the absence of the veteran's service medical 
records and of the April 1969 private medical treatment 
records, two dispositive facts remain.  The first objectively 
documented treatment of the headaches is in November 2001, 
over 12 years subsequent to the veteran's separation from 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); see also 
cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, although he has been treated for headaches for at 
least the last 6 years, no objective medical opinion is of 
record relating the veteran's headaches to his military 
service.  For these reasons, service connection for residuals 
of a head injury is not warranted.

Because the evidence of record does not relate the veteran's 
headaches, claimed as residuals of a head injury, to his 
military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Anxiety Disorder

The veteran asserts that he has developed anxiety disorder as 
a result of the residuals stemming from the head injury 
described above.  He does not assert that the anxiety 
disorder is directly related to his military service.  To 
that end, the evidence of record does not support a grant of 
service connection for an anxiety disorder on a direct basis.  
As noted above, the service medical records are 


unavailable, but there is no contemporary evidence of 
psychiatric treatment in service.  Further, the claims file 
reflects that veteran has initially treated in a VA mental 
health outpatient clinic beginning in 1995 for alcoholism, 
and for anxiety disorder reactions beginning in August 1998.  
However, there is no medical evidence that relates the 
veteran's current anxiety disorder directly to his military 
service or to any incident therein.  

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

Although the veteran has extensive postservice treatment for 
anxiety disorder, to include panic attacks, beginning in 1998 
and extending through 2007, no medical opinion exists in the 
record to relate his anxiety disorder to a service-connected 
disorder.  Again, service connection on a secondary basis 
requires evidence that a current disability was caused by or 
aggravated by a service-connected disability.  Allen, 7 Vet. 
App. at 439.  Absent evidence of a relationship between the 
currently diagnosed anxiety disorder, and the veteran's 
military service or a service-connected disorder, service 
connection for an anxiety disorder is not warranted.

Because the evidence of record does not relate the veteran's 
anxiety disorder to his military service, or to a service-
connected disorder, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for residuals of a head injury is denied.

Service connection for an anxiety disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


